NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

IRA DON PARTHEMORE,                              No. 11-16379

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02330-WBS-
                                                 JFM
  v.

LONNIE JACKSON, Associate Warden                 MEMORANDUM *
Mule Creek; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Ira Don Parthemore appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Parthemore’s action without prejudice

because Parthemore failed to exhaust all available administrative remedies before

bringing his suit and failed to establish that any of his appeals were improperly

screened. See Woodford v. Ngo, 548 U.S. 81, 93-94 (2006) (prisoner must

properly exhaust, and must comply with administrative procedural requirements);

see also Sapp v. Kimbrell, 623 F.3d 813, 823-24 (9th Cir. 2010) (establishing the

test for the improper screening exception to the exhaustion requirement).

      Parthemore’s contention that the California Department of Correction’s

accommodation policy violates the Americans with Disabilities Act was raised for

the first time on appeal and is waived. See Cold Mountain v. Garber, 375 F.3d

884, 891 (9th Cir. 2004) (“In general, we do not consider an issue raised for the

first time on appeal.”).

      AFFIRMED.




                                          2                                    11-16379